                                             Case 3:21-cv-05755-LB Document 7 Filed 08/11/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       ROBERT M. LINDBLAD,                               Case No. 21-cv-05755-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                             ORDER SCREENING COMPLAINT
                                  13              v.                                         WITH LEAVE TO AMEND
                                  14       DEPARTMENT OF DEFENSE, et al.,                    Re: ECF No. 1
                                  15                     Defendants.

                                  16

                                  17                                           INTRODUCTION

                                  18        Plaintiff Robert Lindblad, who represents himself and is proceeding in forma pauperis, sued

                                  19   the Department of Defense, the FBI, the CIA, and Vice President Kamala Harris, claiming that the

                                  20   defendants violated his trade secrets about “a new dimension of thinking” and that unidentified

                                  21   “Chinese intelligence and collab[o]rators” are conspiring against him.1 Before directing the United

                                  22   States Marshal to serve the defendants with the complaint, the court must screen it for minimal

                                  23   legal viability. 28 U.S.C. § 1915(e)(2)(B). The plaintiff has not plausibly pleaded a federal claim.

                                  24   In this order, the court identifies the complaint’s deficiencies and gives the plaintiff an opportunity

                                  25   to amend the complaint by September 1, 2021 to cure them.

                                  26
                                  27
                                       1
                                        Compl. – ECF No. 1 at 2, 5. Citations refer to material in the Electronic Case File (ECF); pinpoint
                                  28   citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 21-cv-05755-LB
                                               Case 3:21-cv-05755-LB Document 7 Filed 08/11/21 Page 2 of 4




                                   1                                              STATEMENT

                                   2         The plaintiff alleges that he “has made many modernizing designs,” including “a new

                                   3   dimension of thinking,” “[d]igital car design, cement sand construction, vehicle models, and

                                   4   facsimile wood.” He alleges that “Chinese intelligence and collab[o]rators have attempted to

                                   5   reserve the rights to these discoveries” and that the defendants have unlawfully used his ideas. But

                                   6   he admits that “[i]t is unclear what has been used[.]” He brings claims for violation of Article I,

                                   7   Section 8, Clause 8 of the United States Constitution, the Fifth and Fourteenth Amendments, the

                                   8   Uniform Trade Secrets Act, and the Beijing Treaty. He seeks $3 trillion in compensatory and

                                   9   punitive damages, claiming that “the potential damages are staggering” and that his “world

                                  10   renaissance plans are frustrated.”2 The day before he filed this action, the plaintiff filed another

                                  11   lawsuit against at least 20 defendants, including Megan Markle, President Biden, the U.S.

                                  12   government, Chinese intelligence, and members of commerce, alleging a conspiracy to frustrate
Northern District of California
 United States District Court




                                  13   his rule. The magistrate judge recommended dismissal of the lawsuit as frivolous. Lindblad v. U.S.

                                  14   Gov’t, No. 21-cv-05705-JST (TSH), R & R – ECF No. 4 at 1, 4 (N.D. Cal. July 28, 2021).

                                  15

                                  16                                               ANALYSIS

                                  17   1. Sua Sponte Screening — 28 U.S.C. § 1915(e)(2)

                                  18         A complaint filed by any person proceeding in forma pauperis under 28 U.S.C. § 1915(a) is

                                  19   subject to a mandatory and sua sponte review and dismissal by the court to the extent that it is

                                  20   frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks monetary

                                  21   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Calhoun v.

                                  22   Stahl, 254 F.3d 845, 845 (9th Cir. 2001); Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000)

                                  23   (en banc). Section 1915(e)(2) mandates that the court reviewing an in forma pauperis complaint

                                  24   make and rule on its own motion to dismiss before directing the United States Marshals to serve

                                  25   the complaint under Federal Rule of Civil Procedure 4(c)(2). Lopez, 203 F.3d at 1127. “The

                                  26   language of § 1915(e)(2)(B)(ii) parallels the language of Federal Rule of Civil Procedure

                                  27

                                  28   2
                                           Id. at 3, 5–7.

                                       ORDER – No. 21-cv-05755-LB                         2
                                            Case 3:21-cv-05755-LB Document 7 Filed 08/11/21 Page 3 of 4




                                   1   12(b)(6).” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). The statute “is designed

                                   2   largely to discourage the filing of, and waste of judicial and private resources upon, baseless

                                   3   lawsuits that paying litigants generally do not initiate because of the costs of bringing suit.”

                                   4   Neitzke v. Williams, 490 U.S. 319, 327 (1989).

                                   5      Under Rule 12(b)(6) and 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss a complaint
                                   6   if it fails to state a claim upon which relief can be granted. Rule 8(a)(2) requires that a complaint
                                   7   include a “short and plain statement” showing the plaintiff is entitled to relief. “To survive a
                                   8   motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a
                                   9   claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (cleaned
                                  10   up); see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The complaint need not contain
                                  11   “detailed factual allegations,” but the plaintiff must “provide the grounds of his entitlement to
                                  12   relief,” which “requires more than labels and conclusions”; a mere “formulaic recitation of the
Northern District of California
 United States District Court




                                  13   elements of a cause of action” is insufficient. Twombly, 550 U.S. at 555 (cleaned up).
                                  14      In determining whether to dismiss a complaint under Rule 12(b)(6), the court is ordinarily
                                  15   limited to the face of the complaint. Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980
                                  16   (9th Cir. 2002). Factual allegations in the complaint must be taken as true and reasonable
                                  17   inferences drawn from them must be construed in favor of the plaintiff. Cahill v. Liberty Mut. Ins.
                                  18   Co., 80 F.3d 336, 337–38 (9th Cir. 1996). The court cannot assume, however, that “the [plaintiff]
                                  19   can prove facts that [he or she] has not alleged.” Assoc. Gen. Contractors of Cal., Inc. v. Cal. State
                                  20   Council of Carpenters, 459 U.S. 519, 526 (1983). “Nor is the court required to accept as true
                                  21   allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable
                                  22   inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
                                  23      Federal courts must construe pro se complaints liberally. Hughes v. Rowe, 449 U.S. 5, 9
                                  24   (1980); Hearns v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). A pro se plaintiff need only
                                  25   provide defendants with fair notice of his claims and the grounds upon which they rest. Hearns,
                                  26   413 F.3d at 1043. He need not plead specific legal theories so long as sufficient factual averments
                                  27   show that he may be entitled to some relief. Id. at 1041.
                                  28

                                       ORDER – No. 21-cv-05755-LB                         3
                                                 Case 3:21-cv-05755-LB Document 7 Filed 08/11/21 Page 4 of 4




                                   1         When dismissing a case for failure to state a claim, the Ninth Circuit has “repeatedly held that

                                   2   a district court should grant leave to amend even if no request to amend the pleading was made,

                                   3   unless it determines that the pleading could not possibly be cured by the allegation of other facts.”

                                   4   Lopez, 203 F.3d at 1130 (cleaned up).

                                   5

                                   6   2. Application

                                   7         The plaintiff filed a complaint that claims misappropriation of his ideas, but he does not

                                   8   describe (except fantastically) what his ideas are and who took them. He asks for $3 trillion in

                                   9   damages.3 He has not set forth “a short and plain statement of the claim showing that the pleader is

                                  10   entitled to relief.” Fed. R. Civ. P. 8(a)(1). Accordingly, and under 28 U.S.C. § 1915(e)(2), the

                                  11   court dismisses the complaint with leave to amend. At minimum, any amended complaint must

                                  12   say what was taken and who took it.
Northern District of California
 United States District Court




                                  13                                               CONCLUSION

                                  14         The court has identified the deficiencies in the plaintiff’s complaint. The plaintiff may file an

                                  15   amended complaint by September 1, 2021 if he can cure the deficiencies. If the plaintiff does not

                                  16   file an amended complaint, the court will reassign the case to a district judge and recommend that

                                  17   the newly assigned judge dismiss the case. Alternatively, the plaintiff may voluntarily dismiss the

                                  18   case by filing a one-page notice of voluntary dismissal, which will operate as a dismissal without

                                  19   prejudice and allow him to pursue his claims later.

                                  20         IT IS SO ORDERED.

                                  21         Dated: August 11, 2021

                                  22                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  23                                                      United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28   3
                                           Id.

                                       ORDER – No. 21-cv-05755-LB                           4
